     Case 2:19-cv-01547-GMN-EJY Document 7 Filed 03/05/21 Page 1 of 3



1                             UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA

3     MARSAUN COLEMAN,                                     Case No. 2:19-cv-01547-GMN-EJY
4                                           Plaintiff                    ORDER

5            v.

6     CLARK COUNTY DETENTION CENTER,

7                                        Defendant

8    I.     DISCUSSION

9           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

10   1983 by a detainee. On November 18, 2020, the Court issued an order dismissing the

11   complaint with leave to amend and directed Plaintiff to file an amended complaint within

12   thirty days. (ECF No. 5 at 4-5). The thirty-day period for Plaintiff to file an amended

13   complaint has now expired, and Plaintiff has not filed an amended complaint or otherwise

14   responded to the Court’s order.

15          District courts have the inherent power to control their dockets and “[i]n the

16   exercise of that power, they may impose sanctions including, where appropriate . . .

17   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

18   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

19   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

20   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

21   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

22   1992) (affirming dismissal for failure to comply with an order requiring amendment of

23   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

24   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

25   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

26   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

27   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with

28   local rules).

                                                  1
     Case 2:19-cv-01547-GMN-EJY Document 7 Filed 03/05/21 Page 2 of 3



1           In determining whether to dismiss an action for lack of prosecution, failure to obey

2    a court order, or failure to comply with local rules, the court must consider several factors:

3    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

4    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

5    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

6    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

7    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

8           Here, the Court finds that the first two factors, the public’s interest in expeditiously

9    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

10   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

11   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

12   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

13   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring

14   disposition of cases on their merits—is greatly outweighed by the factors in favor of

15   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

16   the court’s order will result in dismissal satisfies the “consideration of alternatives”

17   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

18   F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint within

19   thirty days expressly stated: “It is further ordered that, if Plaintiff fails to file an amended

20   complaint curing the deficiencies outlined in this order, this action will be dismissed

21   without prejudice.” (ECF No. 5 at 5.) Thus, Plaintiff had adequate warning that dismissal

22   would result from his noncompliance with the Court’s order to file an amended complaint

23   within thirty days.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                    2
     Case 2:19-cv-01547-GMN-EJY Document 7 Filed 03/05/21 Page 3 of 3



1    II.   CONCLUSION
2          It is therefore ordered that this action is dismissed without prejudice based on

3    Plaintiff’s failure to file an amended complaint in compliance with this Court’s November

4    19, 2020, order.

5          It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

6    No. 4) is denied as moot.

7          It is further ordered that the Clerk of Court shall enter judgment accordingly.

8

9                      5 day of March, 2021.
           DATED THIS ____

10

11                                                   UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
